

	

		II

		109th CONGRESS

		2d Session

		S. 2337

		IN THE SENATE OF THE UNITED STATES

		

			February 28, 2006

			Mr. Lieberman (for

			 himself, Ms. Snowe,

			 Mr. DeWine, Mr.

			 Kerry, Mr. Akaka, and

			 Mr. Durbin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To increase access to postsecondary education, and for

		  other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 College Pathway Act of

			 2006.

		2.FindingsCongress finds the following:

			(1)Postsecondary

			 education is an important aspiration for most students and the future strength

			 of the United States economy and workforce will largely depend on the

			 postsecondary educational attainments of all people of the United States,

			 regardless of sex, race, or ethnic background.

			(2)Parents and

			 students recognize the value of postsecondary education. Ninety-seven percent

			 of secondary school students expect to attend college, and more than 75 percent

			 of secondary school graduates enroll in some postsecondary education within 2

			 years of secondary school graduation.

			(3)Notwithstanding

			 those expectations, only 32 percent of students graduate from secondary school

			 adequately prepared to enter a 4-year institution of higher education. Students

			 living in poverty and students of color are roughly half as likely to be

			 college-ready.

			(4)Despite the

			 reality that most students will enter college after secondary school, secondary

			 school graduation requirements are not aligned with the expectations of

			 postsecondary education.

			(5)Rather than

			 beginning college-level work upon entering postsecondary education, many

			 students (nearly 1 in 3) enroll in developmental coursework, and more than half

			 will take at least 1 class of developmental coursework before leaving

			 postsecondary education. Students who need to take a class of developmental

			 coursework in college have less than a 40 percent chance of completing their

			 course of study, and students who take 3 or more classes of developmental

			 coursework face reducing their prospects of completing their course of study to

			 less than 1 in 5.

			(6)The quality and

			 intensity of the secondary school curriculum—

				(A)are the most

			 significant predictors of college success; and

				(B)are more

			 significant than race, socioeconomic status, secondary school grade point

			 average, or ACT and SAT scores.

				(7)States around the

			 Nation have developed secondary school academic standards, but there is often

			 no relationship between those standards and institutional expectations for

			 college-level study. Students, families, and school personnel need information

			 to address the gap that exists between satisfying various kindergarten through

			 grade 12 standards and meeting the standards that indicate success in higher

			 education. The lack of clear information affects all students, but the effect

			 is particularly grave for students living in poverty who are more reliant on

			 schools and public sources of information to gauge their preparedness for

			 college-level work.

			(8)Numerous reports

			 have cited the need to improve mathematics and science achievement in

			 prekindergarten through grade 12.

			(9)Current data

			 systems are not designed to measure the efficacy of State actions intended to

			 prepare students to enter and succeed in postsecondary education. State-level

			 data systems usually contain only data related to kindergarten through grade

			 12, and often are not compatible with postsecondary education data

			 systems.

			3.PurposesThe purposes of this Act are the

			 following:

			(1)To broaden the

			 focus of Federal, State, and local higher education programs to promote

			 academic success in postsecondary education, particularly with respect to

			 mathematics, science, and engineering.

			(2)To increase the

			 percentage of low-income and minority students who are academically prepared to

			 enter and successfully complete postsecondary-level general education

			 coursework.

			(3)To decrease the

			 percentage of students requiring developmental coursework through grants that

			 enable States to coordinate the public prekindergarten through grade 12

			 education system and the postsecondary education system—

				(A)to ensure that

			 covered institutions articulate and publicize the prerequisite skills and

			 knowledge expected of incoming postsecondary students attending covered

			 institutions, in order to provide students and other interested parties with

			 accurate information pertaining to the students' necessary preparations for

			 postsecondary education;

				(B)to establish and

			 implement middle school and secondary school course enrollment

			 guidelines—

					(i)to

			 ensure that public secondary school students, in all major racial and ethnic

			 groups, and income levels, complete academic courses linked with academic

			 success at the postsecondary level; and

					(ii)to

			 increase the percentage of students in each major racial group, ethnic group,

			 and income level who graduate from secondary school and enter postsecondary

			 education with the academic preparation necessary to successfully complete

			 postsecondary-level general education coursework, particularly with respect to

			 mathematics, science, and engineering;

					(C)to implement

			 programs and policies that increase secondary school graduation rates;

			 and

				(D)to collect and

			 analyze disaggregated longitudinal student data throughout P–16 education in

			 order to—

					(i)understand and

			 improve students’ progress throughout the P–16 education system;

					(ii)understand

			 problems and needs throughout the P–16 education system; and

					(iii)align

			 prekindergarten through grade 12 academic standards and higher education

			 standards so that more students are prepared to successfully complete

			 postsecondary-level general education coursework.

					4.DefinitionsIn this Act:

			(1)In

			 generalThe terms local educational agency,

			 parent, secondary school, and State have

			 the meanings given the terms in section 9101 of the

			 Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 7801).

			(2)Academic

			 assessmentsThe term academic assessments means the

			 academic assessments implemented by a State educational agency pursuant to

			 section

			 1111(b)(3) of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)).

			(3)Academic

			 standardsThe term academic standards means the

			 challenging academic content standards and challenging student academic

			 achievement standards adopted by a State pursuant to

			 section

			 1111(b)(1) of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)).

			(4)Covered

			 institutionThe term covered institution means an

			 institution of higher education that participates in a program under title IV

			 of the Higher Education Act of 1965 (20 U.S.C.

			 1070 et seq.).

			(5)Developmental

			 courseworkThe term developmental coursework means

			 coursework that a student is required to complete in order to attain

			 prerequisite knowledge or skills necessary for entrance into a postsecondary

			 degree or certification program.

			(6)Institution of

			 higher educationThe term

			 institution of higher education has the meaning given the term in

			 section 102 of the Higher Education Act of

			 1965 (20

			 U.S.C. 1002).

			(7)

			 P–16

			 educationThe term P–16 education means the

			 educational system from prekindergarten through the conferring of a

			 baccalaureate degree.

			(8)P–16

			 educatorThe term P–16 educator means an individual

			 teaching in P–16 education.

			(9)SecretaryThe

			 term Secretary means the Secretary of Education.

			(10)StudentThe

			 term student means any student enrolled in a public school.

			5.P–16 education

			 stewardship system grants

			(a)Program

			 authorizedFrom amounts

			 appropriated under section 10 for a fiscal year, and subject to subsection (b),

			 the Secretary shall award grants, on a competitive basis, to States to enable

			 the States—

				(1)to establish—

					(A)P–16 education stewardship commissions in

			 accordance with section 7; or

					(B)P–16 education

			 stewardship systems consisting of—

						(i)a

			 P–16 education stewardship commission in accordance with section 7; and

						(ii)a

			 P–16 education data system in accordance with section 8; and

						(2)to carry out the

			 activities and programs described in the State application and plan submitted

			 under section 6.

				(b)Award

			 BasisIn determining the approval and amount of a grant under

			 subsection (a), the Secretary shall give priority to an application from a

			 State that desires the grant to establish a P–16 education stewardship system

			 described in subsection (a)(1)(B).

			(c)Period of

			 grants

				(1)States

			 establishing P–16 education stewardship systemsEach grant made

			 under this section to a State to establish a P–16 education stewardship system

			 described in subsection (a)(1)(B) shall be awarded for a period of 5

			 years.

				(2)States

			 establishing P–16 education stewardship commissionsEach grant

			 made under this section to a State to establish a P–16 education stewardship

			 commission described in subsection (a)(1)(A) shall be awarded for a period of 3

			 years.

				6.State

			 application and plan

			(a)In

			 generalA State desiring a grant under section 5 shall submit an

			 application to the Secretary at such time, in such manner, and containing such

			 information as the Secretary may reasonably require.

			(b)ContentsEach

			 application submitted under this section shall include, at a minimum, the

			 following:

				(1)A demonstration

			 that the State, not later than 5 months after receiving grant funds under this

			 Act, will establish a P–16 education stewardship commission described in

			 section 7.

				(2)For a state

			 applying for a grant under section 5(a)(1)(B), a demonstration that the State,

			 not later than 2 years after receiving grant funds under this Act, will

			 implement, expand, or improve a P–16 education data system described in section

			 8.

				(3)A demonstration

			 that the State will work with the State P–16 education stewardship commission

			 and others as necessary to examine the relationship among the content of

			 postsecondary education admission and placement exams, the prerequisite skills

			 and knowledge required to successfully take postsecondary-level general

			 education coursework, the prekindergarten through grade 12 courses and academic

			 factors associated with academic success at the postsecondary level,

			 particularly with respect to mathematics, science, and engineering, and

			 existing academic standards and academic assessments.

				(4)A description of

			 how the State will, using the information from the State P–16 education

			 stewardship commission, increase the percentage of students taking courses that

			 have the highest correlation of academic success at the postsecondary level,

			 for each of the following groups of students:

					(A)Economically

			 disadvantaged students.

					(B)Students from

			 each major racial and ethnic group.

					(C)Students with

			 disabilities.

					(D)Students with

			 limited English proficiency.

					(5)A description of

			 how the State will distribute the information in the P–16 education stewardship

			 commission's report under section 7(c)(4) to the public in the State, including

			 public secondary schools, local educational agencies, school counselors, P–16

			 educators, institutions of higher education, students, and parents.

				(6)An assurance that

			 the State will continue to pursue effective P–16 education alignment strategies

			 after the end of the grant period.

				7.P–16 education

			 stewardship commission

			(a)P–16 education

			 stewardship commission

				(1)In

			 generalEach State receiving a grant under section 5 shall

			 establish a P–16 education stewardship commission that has the policymaking

			 ability to meet the requirements of this section.

				(2)Existing

			 commissionThe State may designate an existing coordinating body

			 or commission as the State P–16 education stewardship commission for purposes

			 of this Act, if the body or commission meets, or is amended to meet, the basic

			 requirements of this section.

				(b)Membership

				(1)CompositionEach P–16 education stewardship commission

			 shall be composed of the Governor of the State, or the designee of the

			 Governor, and the stakeholders of the statewide education community, as

			 determined by the Governor or the designee of the Governor, such as—

					(A)the chief State

			 official responsible for administering prekindergarten through grade 12

			 education in the State;

					(B)the chief State

			 official of the entity primarily responsible for the supervision of

			 institutions of higher education in the State;

					(C)bipartisan

			 representation from the State legislative committee with jurisdiction over

			 prekindergarten through grade 12 education and higher education;

					(D)representatives

			 of 2- and 4-year institutions of higher education in the State;

					(E)representatives

			 of the business community; and

					(F)at the discretion

			 of the Governor, or the designee of the Governor, representatives from

			 prekindergarten through grade 12 and higher education governing boards and

			 other organizations.

					(2)Chairperson;

			 meetingsThe Governor of the State, or the designee of the

			 Governor, shall serve as chairperson of the P–16 education stewardship

			 commission and shall convene regular meetings of the commission.

				(c)Duties of the

			 commission

				(1)Meetings of

			 covered institutions

					(A)In

			 generalEach State P–16 education stewardship commission shall

			 convene regular meetings of the covered institutions in the State for the

			 purpose of assessing and reaching consensus regarding—

						(i)the

			 prerequisite skills and knowledge expected of incoming freshmen to successfully

			 engage in and complete postsecondary-level general education coursework without

			 the prior need to enroll in developmental coursework, particularly with respect

			 to mathematics, science, and engineering; and

						(ii)patterns of

			 coursework and other academic factors that demonstrate the highest correlation

			 with success in completing postsecondary-level general education coursework and

			 degree or certification programs.

						(B)Findings of

			 covered institutionsThe covered institutions shall communicate

			 to the P–16 education stewardship commission the findings of the covered

			 institutions, which—

						(i)shall include the

			 consensus on the prerequisite skills and knowledge, patterns of coursework, and

			 other academic factors described in subparagraph (A);

						(ii)shall address,

			 at minimum, the subjects of reading, mathematics, science, grammar, and

			 writing, and may cover additional academic content areas;

						(iii)shall be

			 descriptive of content and purpose, and shall not be limited to a simple

			 listing of secondary course names; and

						(iv)may be different

			 for 2- and 4-year institutions of higher education.

						(2)Commission

			 recommendationsNot later than 18 months after a State receives a

			 grant under section 5, and annually thereafter for each year in the grant

			 period, the State P–16 education stewardship commission shall—

					(A)develop

			 recommendations regarding the prerequisite skills and knowledge, patterns of

			 coursework, and other academic factors described in paragraph (1)(A);

			 and

					(B)develop

			 recommendations and enact policies to increase the success rate of students in

			 the students’ transition from secondary school to postsecondary

			 education.

					(3)Commission

			 findingsNot later than 3 years after a State receives a grant

			 under section 5(a)(1)(B), the State P–16 education stewardship commission

			 shall—

					(A)compile and

			 interpret the findings from the P–16 education data system; and

					(B)include the

			 compilation and interpretation of the findings in the report described in

			 paragraph (4)(A).

					(4)Reports

					(A)In

			 generalNot later than 18 months after a State receives a grant

			 under section 5, and annually thereafter for each year in the grant period, the

			 State P–16 education stewardship commission shall prepare and submit to the

			 Secretary a clear and concise report that shall include the recommendations

			 described in subparagraphs (A) and (B) of paragraph (2).

					(B)Distribution to

			 the publicNot later than 60 days after the submission of a

			 report under subparagraph (A), each State P–16 education stewardship commission

			 shall publish and widely distribute the information in the report to the public

			 in the State, including—

						(i)all

			 public secondary schools and local educational agencies;

						(ii)school

			 counselors;

						(iii)P–16

			 educators;

						(iv)institutions of

			 higher education; and

						(v)students and

			 parents, especially students entering grade 9 in the next academic year and the

			 parents of such students, to assist the students and the parents in making

			 informed and strategic course enrollment decisions.

						8.P–16 education

			 data system

			(a)EstablishmentNot later than 2 years after a State

			 receives a grant under section 5(a)(1)(B), the State shall establish a

			 State-level longitudinal data system that provides each student, upon

			 enrollment in a public school or in a covered institution in the State, with a

			 unique identifier that is retained throughout the student’s enrollment in P–16

			 education in the State.

			(b)Functions of

			 data systemThe State shall,

			 through the implementation of the data system described in subsection (a),

			 carry out the following:

				(1)Identify factors

			 that correlate to students’ ability to successfully engage in and complete

			 postsecondary-level general education coursework without the need for prior

			 developmental coursework.

				(2)Implement

			 procedures to track developmental coursework enrollment rates.

				(3)Implement

			 procedures to assist with identifying correlations between course-taking

			 patterns in public secondary education and increased academic performance in

			 higher education.

				(4)Implement

			 procedures to assist with identifying the points at which students exit the

			 P–16 education system, including the assimilation of valid and reliable

			 secondary school dropout data.

				(5)Incorporate data

			 to track postsecondary degree and certification completion rates and student

			 persistence patterns.

				(6)Ensure that the

			 data system is compliant with the Family Educational Rights and Privacy Act of

			 1974 (20 U.S.C. 1232g).

				(7)Disaggregate the

			 data described in paragraphs (1) through (5) by race, ethnicity, income level,

			 sex, secondary school attended, and type of institution of higher education

			 attended.

				(c)Existing data

			 systemsA State may employ, coordinate, or revise an existing

			 data system for purposes of this section if such data system produces valid and

			 reliable information that satisfies the requirements of subsection (b).

			9.Reports;

			 technical assistance

			(a)State

			 reports

				(1)Annual

			 reportEach State that receives a grant under section 5 shall

			 submit an annual report to the Secretary for each year of the grant period that

			 shall include a description of the activities undertaken under the grant to

			 improve academic readiness for postsecondary-level general education coursework

			 and course completion.

				(2)DisseminationEach

			 State shall prepare, publish, and widely disseminate the report described in

			 paragraph (1) to the public in the State, including secondary schools, local

			 educational agencies, school counselors, P–16 educators, institutions of higher

			 education, students, and parents.

				(b)Secretary

			 reports

				(1)Annual

			 reportThe Secretary shall submit an annual report to Congress

			 that includes—

					(A)findings from the

			 State reports submitted under subsection (a)(1);

					(B)a description of

			 the actions taken by the Department of Education to assist States with creating

			 P–16 education stewardship commissions and P–16 education data systems;

					(C)a description of

			 the actions and incentives planned by the States' P–16 education stewardship

			 commissions—

						(i)to

			 help States align academic standards, courses, and academic assessments with

			 postsecondary academic expectations, courses, and assessments;

						(ii)to

			 help States increase the percentage of minority and low-income students

			 prepared to enter and succeed at the postsecondary level; and

						(iii)to reduce

			 postsecondary developmental coursework enrollment rates of minority and

			 low-income students;

						(D)a description of

			 the actions and incentives planned to help States reduce postsecondary

			 developmental coursework enrollment rates;

					(E)an assessment of

			 the effectiveness of P-16 education stewardship commissions in improving

			 college readiness and eliminating the need for developmental coursework;

			 and

					(F)recommendations

			 regarding how to make the P–16 education stewardship commissions more

			 effective, and whether the establishment of such commissions should be

			 encouraged throughout the United States.

					(2)AvailabilityThe

			 Secretary shall make the annual report described in paragraph (1) available to

			 the public and to each State and institution of higher education.

				(c)Technical

			 assistanceThe Secretary shall provide, upon request, technical

			 assistance to States and institutions of higher education seeking technical

			 assistance under this Act.

			10.Authorization

			 of appropriationsThere are

			 authorized to be appropriated to carry out this Act $55,000,000 for fiscal year

			 2007 and such sums as may be necessary for each of fiscal years 2008 through

			 2011.

		

